DETAILED ACTION
This action is responsive to communications filed 16 September 2021.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 September 2021, 30 December 2021 and 15 February 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delmas et al. (US-10341035-B2) hereinafter Delmas in view of Stockhammer et al. (US-20200112761-A1) hereinafter Stockhammer.
Regarding claim 11, Delmas discloses: 
An apparatus for media playing via a dynamic adaptive streaming over hypertext transfer protocol (DASH) player ([col. 5, ls. 6-17] DASH streaming protocol, providing segments of various contents from one or more servers, e.g. to peer-to-peer network [col. 4, ls. 49-56] client devices of a peer-to-peer network that implements a particular program which can be integrated into a web browser for data processing (i.e. playing media, see also [col. 4, ls. 8-27])), comprising processing circuitry configured to: 
configure a media source extension (MSE) source buffer based on a first media content and a second media content that are of independent timelines ([col. 6, ls. 41-55] injecting video data of the segment by virtue of the API MSE of the browser, after which they are stored in the second buffer M2, e.g. preloading segments in the second buffer M2 [col. 5, ls. 6-17] server providing segments of various contents (i.e. first and second media content)); 
play based on segments of the first media content that are appended in the MSE source buffer ([col. 7, ls. 46-52] device implements a step of playing by the processing means from the second buffer M2 at least one fragment of the converted segment arranged at said playing point); and 
Delmas does not explicitly disclose:
transition after a last segment of the first media content, to a first segment of the second media content that are appended in the MSE source buffer.
However, Stockhammer discloses:
transition after a last segment of the first media content, to a first segment of the second media content that are appended in the MSE source buffer ([0101] playback the presentation across program boundaries and for ad insertion without disrupting the playback experience [0115-0116] media source extension allows to add a source buffer to specify initialization of media pipelines [0118] enables continuous playback across period boundaries (i.e. transitioning from program boundaries to advertisement inserted)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Delmas in view of Stockhammer to have transitioned segments between contents appended in the MSE source buffer. One of ordinary skill in the art would have been motivated to do so to add a source buffer to specify initialization of media pipelines and enable continuous playback across period boundaries and ad insertion without disrupting the playback experiences (Stockhammer, [0101] [0115-0118]).
Regarding claim 12, Delmas-Stockhammer disclose: 
The apparatus of claim 11, set forth above, wherein the processing circuitry is further configured to: 
Delmas discloses:
configure an append window in the MSE source buffer based on the first media content and the second media content ([col. 7, ls. 11-19] defined that the second buffer should contain a minimum time of upstream segments of 15s [col. 7, ls. 25-40] aim is to reduce the media buffer (second buffer) to a reduced zone located about the playing point (i.e. playing of media content, i.e. defined based on media content that playing zone is 15s)).
Regarding claims 1-2, they do not further define nor teach over the limitations of claims 11-12, therefore, claims 1-2 are rejected for at least the same reasons set forth above as in claims 11-12.
Claim(s) 3-7 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delmas-Stockhammer in view of Trayanov et al. (US-20210377330-A1) hereinafter Trayanov.
Regarding claim 13, Delmas-Stockhammer disclose: 
The apparatus of claim 12, set forth above, 
Delmas discloses:
wherein the first media content is a preroll content ([col. 5, ls. 41-54] “past” segment, e.g. content played with some delay), and the second media content is a live content ([col. 5, ls. 41-54] “live” segment), and the processing circuitry is further configured to: 
Delmas does not explicitly disclose:
determine an end point of the append window based on a sum of a maximum time shift buffer depth and a longest duration of the live content.
However, Trayanov discloses:
determine an end point of the append window based on a sum of a maximum time shift buffer depth and a longest duration of the live content ([0206] Standard values for DASH settings include: Segment size=1-5 sec; Min update period=5 sec; Min Buffer time=0 or less than segment size; Presentation delay=2*segment size; Time Shift Buffer=4*Segment size+6; Preserved Segments Outside of Live Window=Time Shift Buffer+2*segment size).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Delmas-Stockhammer in view of Trayanov to have determined an endpoint of the append window based on a sum of a maximum time shift buffer depth and longest duration of the live content. One of ordinary skill in the art would have been motivated to do so to preserve segments outside of the live window in DASH settings (Trayanov, [0205-0206]).
Regarding claim 14, Delmas-Stockhammer-Trayanov disclose: 
The apparatus of claim 13, set forth above, wherein the processing circuitry is further configured to: 
Delmas-Stockhammer do not explicitly disclose:
determine the maximum time shift buffer depth based on a larger one of a maximum possible duration of the preroll content and a desired time shift buffer depth for the live content.
However, Trayanov discloses:
determine the maximum time shift buffer depth based on a larger one of a maximum possible duration of the preroll content and a desired time shift buffer depth for the live content ([0206] Standard values for DASH settings include: Time Shift Buffer=4*Segment size+6 (see also [0105] time shift buffer depth specifies the duration of past content kept available outside of the live edge)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Delmas-Stockhammer-Trayanov to have determined time shift buffer depth based on a larger one of a maximum possible duration of the preroll content and a desired time shift buffer depth for the live content. One of ordinary skill in the art would have been motivated to do so to preserve segments outside of the live window in DASH settings (Trayanov, [0205-0206]).
Regarding claim 15, Delmas-Stockhammer-Trayanov disclose: 
The apparatus of claim 14, set forth above, wherein the processing circuitry is further configured to: 
Delmas discloses:
remove a time range of the preroll content after the preroll content is played ([col. 7, ls. 53-67] deleting already played segments from buffer); and 
Delmas does not explicitly disclose:
update a start of the append window based on the maximum time shift buffer depth and the desired time shift buffer depth for the live content.
However, Trayanov discloses:
update a start of the append window based on the maximum time shift buffer depth and the desired time shift buffer depth for the live content ([0206] Standard values for DASH settings include: Time Shift Buffer=4*Segment size+6 (see also [0105] time shift buffer depth specifies the duration of past content kept available outside of the live edge (i.e. window of appending into buffer))).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Delmas-Stockhammer-Trayanov to have updated a start of append window based on the maximum time shift buffer depth and desired time shift buffer depth for the live content. One of ordinary skill in the art would have been motivated to do so to preserve segments outside of the live window in DASH settings (Trayanov, [0205-0206]).
Regarding claim 16, Delmas-Stockhammer-Trayanov disclose: 
The apparatus of claim 14, set forth above, wherein the processing circuitry is further configured to: 
Delmas-Stockhammer do not explicitly disclose:
determine the maximum time shift buffer depth based on a sum of at least the maximum possible duration of the preroll content, and the desired time shift buffer depth for the live content.
However, Trayanov discloses:
determine the maximum time shift buffer depth based on a sum of at least the maximum possible duration of the preroll content, and the desired time shift buffer depth for the live content ([0206] Standard values for DASH settings include: Time Shift Buffer=4*Segment size+6 (see also [0105] time shift buffer depth specifies the duration of past content kept available outside of the live edge, e.g. max segment size plus desired by 4 multiplied of segment size plus 6)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Delmas-Stockhammer-Trayanov to have determined time shift buffer depth based on a sum at least of a maximum possible duration of the preroll content and a desired time shift buffer depth for the live content. One of ordinary skill in the art would have been motivated to do so to preserve segments outside of the live window in DASH settings (Trayanov, [0205-0206]).
Regarding claim 17, Delmas-Stockhammer-Trayanov disclose: 
The apparatus of claim 16, set forth above, wherein the processing circuitry is further configured to: 
Delmas does not explicitly disclose:
configure a time range in the MSE source buffer for a portion of the live content before the preroll content.
However, Stockhammer discloses:
configure a time range in the MSE source buffer for a portion of the live content before the preroll content ([0101] playback the presentation across program boundaries and for ad insertion without disrupting the playback experience [0115-0116] media source extension allows to add a source buffer to specify initialization of media pipelines [0118] enables continuous playback across period boundaries (i.e. transitioning from program boundaries to advertisement inserted, e.g. portion of live content prior to ad insertion)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Delmas-Stockhammer-Trayanov to have transitioned segments between contents appended in the MSE source buffer. One of ordinary skill in the art would have been motivated to do so to add a source buffer to specify initialization of media pipelines and enable continuous playback across period boundaries and ad insertion without disrupting the playback experiences (Stockhammer, [0101] [0115-0118]).
Regarding claims 3-7, they do not further define nor teach over the limitations of claims 13-17, therefore, claims 3-7 are rejected for at least the same reasons set forth above as in claims 13-17.
Claim(s) 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delmas-Stockhammer in view of Ji-Eun et al. (CN-102215116-B) hereinafter Ji-Eun.
Regarding claim 18, Delmas-Stockhammer disclose: 
The apparatus of claim 11, set forth above, 
Delmas discloses: 
wherein the first media content is a preroll content ([col. 5, ls. 41-54] “past” segment, e.g. content played with some delay), and the second media content is a live content ([col. 5, ls. 41-54] “live” segment), and the processing circuitry is further configured to: 
Delmas does not explicitly disclose:
determine a first timestamp offset for segments of the preroll content based on a maximum time shift buffer depth, a maximum possible duration of the preroll content and a presentation time offset of the preroll content.
However, Stockhammer discloses:
determine a first timestamp offset for segments of the preroll content based on a maximum possible duration of the preroll content and a presentation time offset of the preroll content ([0037] start attribute may specify a time offset between the start time of the corresponding period relative to the start time of the first period, and reflect the actual timing resulting from playing the media of all prior periods).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Delmas-Stockhammer to have determined a first timestamp offset for segments of the preroll content based on a maximum possible duration of the preroll content and presentation time offset. One of ordinary skill in the art would have been motivated to do so to specify a time offset between the start time of the corresponding period relative to the start time of the first period (Stockhammer, [0037]).
Delmas-Stockhammer do not explicitly disclose:
determine a first timestamp offset for segments of the preroll content based on a maximum time shift buffer depth.
However, Ji-Eun discloses:
determine a first timestamp offset for segments of the preroll content based on a maximum time shift buffer depth ([0030] timeshiftavailabilitystart (time offset can start) is the broadcast service may experience time of the time offset, the value NOW through the timeshiftbufferdepth (time offset minus the buffer depth) is determined).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Delmas-Stockhammer in view of Ji-Eun to have determined a first timestamp offset for segments of the preroll content based on a maximum time shift buffer depth. One of ordinary skill in the art would have been motivated to do so to determine the value now through the timeshiftbufferdepth, e.g. time of the time offset (Ji-Eun, [0030]).
Regarding claim 19, Delmas-Stockhammer-Ji-Eun disclose: 
The apparatus of claim 18, set forth above, wherein the processing circuitry is further configured to: 
Delmas-Stockhammer do not explicitly disclose:
determine a second timestamp offset for segments of the live content based on the maximum time shift buffer depth and an earliest presentation time of a first segment of the live content.
However, Ji-Eun discloses:
determine a second timestamp offset for segments of the live content based on the maximum time shift buffer depth and an earliest presentation time of a first segment of the live content ([0030] timeshiftavailabilitystart (time offset can start) is the broadcast service may experience time of the time offset, the value NOW through the timeshiftbufferdepth (time offset minus the buffer depth) is determined [0043] segments are sequentially from a live broadcast content server delivery and content storing device on the nPVR or network [0045] client requests segment of broadcast before timeshiftavailabilitystart time to time offset).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Delmas-Stockhammer in view of Ji-Eun to have determined a second timestamp offset for segments of the preroll content based on a maximum time shift buffer depth and an earliest presentation time of a first segment of the live content. One of ordinary skill in the art would have been motivated to do so to determine the value now through the timeshiftbufferdepth, e.g. time of the time offset (Ji-Eun, [0030]).
Regarding claim 20, Delmas-Stockhammer-Ji-Eun disclose: 
The apparatus of claim 19, set forth above, 
Delmas-Stockhammer do not explicitly disclose:
wherein the processing circuitry is further configured to perform at least one of:
determining the second timestamp offset for segments of the live content based on the maximum time shift buffer depth and a lower bound of the earliest presentation time of the first segment of the live content in response to a same initialization segment for the live content and the preroll content; 
determining the second timestamp offset for segments of the live content based on the maximum time shift buffer depth and the earliest presentation time of the first segment of the live content in response to a sequence mode; and 
determining the second timestamp offset for segments of the live content based on the maximum time shift buffer depth and the earliest presentation time of the first segment of the live content in response to a requirement of re-initialization for the live content.
However, Ji-Eun discloses:
determining the second timestamp offset for segments of the live content based on the maximum time shift buffer depth and the earliest presentation time of the first segment of the live content in response to a sequence mode ([0030] timeshiftavailabilitystart (time offset can start) is the broadcast service may experience time of the time offset, the value NOW through the timeshiftbufferdepth (time offset minus the buffer depth) is determined [0043] segments are sequentially from a live broadcast content server delivery and content storing device on the nPVR or network [0045] client requests segment of broadcast before timeshiftavailabilitystart time to time offset);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Delmas-Stockhammer in view of Ji-Eun to have determined a second timestamp offset for segments of the preroll content based on a maximum time shift buffer depth and an earliest presentation time of a first segment of the live content. One of ordinary skill in the art would have been motivated to do so to determine the value now through the timeshiftbufferdepth, e.g. time of the time offset (Ji-Eun, [0030]).
Regarding claims 8-10, they do not further define nor teach over the limitations of claims 18-20, therefore, claims 8-10 are rejected for at least the same reasons set forth above as in claims 18-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
H. T. Le, Nam Pham Ngoc, A. T. Pham and T. C. Thang, "Adaptive video streaming with smooth advertisement insertion," 2014 IEEE Fifth International Conference on Communications and Electronics (ICCE), 2014, pp. 162-167, doi: 10.1109/CCE.2014.6916697.
I. Sodagar, "The MPEG-DASH Standard for Multimedia Streaming Over the Internet," in IEEE MultiMedia, vol. 18, no. 4, pp. 62-67, April 2011, doi: 10.1109/MMUL.2011.71.
T. Lohmar, T. Einarsson, P. Fröjdh, F. Gabin and M. Kampmann, "Dynamic adaptive HTTP streaming of live content," 2011 IEEE International Symposium on a World of Wireless, Mobile and Multimedia Networks, 2011, pp. 1-8, doi: 10.1109/WoWMoM.2011.5986186.
Lau et al. (US-20180213294-A1) RECOVERING FROM GAPS IN VIDEO TRANSMISSION FOR WEB BROWSER-BASED PLAYERS;
Keum et al. (US-20140189147-A1) METHOD AND APPARATUS FOR PLAYING LIVE CONTENT;
Oh et al. (US-10939149-B2) APPARATUS AND METHOD FOR TRANSMITTING/RECEIVING PROCESSES OF A BROADCAST SIGNAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453